UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- X

ROBERT R. SALAZAR and MIRIAM GONZALEZ,:

                                        Plaintiffs,                                             ORDER

              -against-                                                                   17 Civ. 3t:Jl5 (GBD)

UNITED STATES OF AMERICA,

                                        Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - X
GEORGE B. DANIELS, United States District Judge:

         Plaintiffs' motion for leave to amend the complaint to substitute Miriam Gonzalez in the

caption of the case as executrix of Salazar's estate and add a claim for wrongful death damages,

(ECF No. 70), is GRANTED.


Dated: New York, New York
       February 12, 2019
                                                                              SO ORDERED.

                                                                                     c_     8 j)t)YL~
                                                                                       . DANIELS
                                                                                     tes District Judge
